MEMORANDUM OPINION
                                         No. 04-10-00301-CR

                                     Braddon Richard COOPER,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                           From the County Court, Bandera County, Texas
                                     Trial Court No. 07-00142
                            Honorable Richard A. Evans, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 6, 2010

DISMISSED

           On April 7, 2010, appellant filed his notice of appeal. The clerk’s record and reporter’s

record were both due on May 24, 2010. On May 21, 2010, the county clerk filed a Notification

of Late Record stating the clerk’s record has not been filed because she has not received payment

for the record. Accordingly, on May 25, 2010, this court ordered appellant to provide written

proof to this court that either (1) the clerk’s fee has been paid or arrangements have been made to

pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. Our order
                                                                                     04-10-00301-CR


informed appellant that if he failed to respond within the time provided, this cause would be

abated to the trial court for an abandonment hearing. See TEX. R. APP. P. 37.3(a)(2).

       On May 25, 2010, the court reporter filed a Notification of Late Record stating the

reporter’s record has not been filed because appellant had failed to pay or make arrangements to

pay the reporter’s fee for preparing the record and appellant is not entitled to appeal without

paying the fee. Accordingly, on June 3, 2010, this court ordered appellant to provide written

proof to this court that either (1) the reporter’s fee has been paid or arrangements have been

made to pay the reporter’s fee or (2) appellant is entitled to appeal without paying the reporter’s

fee. Our order informed appellant that if he failed to provide such proof, appellant’s brief would

be due within thirty (30) days from the date of the order, and this court would only consider

those issues or points raised in appellant’s brief that do not require a reporter’s record for a

decision. See TEX. R. APP. P. 37.3(c). Appellant is represented on appeal by retained counsel

Mr. Thomas Hayes. Mr. Hayes did not file a response to our orders. However, on July 14, 2010,

appellant filed a pro se letter stating he is unable to pay court costs. On July 20, 2010, we abated

the cause to the trial court for an abandonment hearing.

       Following our abatement to the trial court based upon appellant’s failure to pay for either

the clerk’s record or the reporter’s record, the trial court filed its findings and conclusions. The

trial court found that appellant is not indigent and has at all relevant times been capable of

paying for the records. Accordingly, on August 31, 2010, this court ordered appellant to provide

written proof to this court no later than September 6, 2010 that both the clerk’s fee and the

reporter’s fee have been paid in full. Our order informed appellant that no further extensions

would be granted and that if appellant did not provide such written proof by September 6, 2010,

this appeal would be dismissed for want of prosecution. A copy of this order was served on Mr.



                                                -2-
                                                                                04-10-00301-CR


Hayes by certified mail, return receipt requested, and by United States mail. A “green card”

indicating a copy of the order was received and signed for was returned to this court on

September 2, 2010. No response has been filed. Accordingly, the appeal is dismissed.

                                           PER CURIAM



Do not publish




                                             -3-